UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g)OF THE SECURITIES EXCHANGE ACT OF 1934 Fund.com Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 30-0284778 (State of Incorporation or Organization) (I.R.S. Employer Identification No.) 14 Wall Street, 20th Floor, New York 10005 (Address of Principal Executive Offices) (Zip Code) Securities to be registered pursuant to Section12(b) of the Act: Class A Common Stock par value $0.001 per share (Title of Class) American Stock Exchange (Name of Exchange) If this Form relates to the registration of a class of securities pursuant to Section12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), please check the following box. þ If this Form relates to the registration of a class of securities pursuant to Section12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), please check the following box. ¨ Securities Act registration statement file number to which this form relates: Item 1. Description of Registrant’s Securities to be Registered. A description of the Registrant’s Class A Common Stock to be registered hereunder is contained in the sectionentitled “Description of Capital Stock” on the Form 8-K (File No.333-121764) filed with the Securities and Exchange Commission (the “Commission”) on January 17, 2008, and is incorporated herein by reference. Item2.Exhibits. Pursuant to the “Instructions as to Exhibits” section of Form 8-A, no exhibits are required to be filed, because no other securities of the Registrant are registered on the American Stock Exchange and the securities registered hereby are not being registered pursuant to Section 12(g) of the Securities Exchange Act of 1934, as amended. SIGNATURE Pursuant to the requirements of Section12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Fund.com Inc. Date: April 18, 2008 By: /s/ Raymond Lang Name: Raymond Lang Title:Chief Executive Officer
